DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 22 November 2021. Claims 1, 19, 23 and 28 have been amended. Claims 6, 9-11, 13-16, 27 and 29-62 have been cancelled. No claims have been added. Therefore, claims 1-5, 7-8,12,17-26 and 28are presently pending in this application.
Specification
The substitute specification filed 22 November 2021 has been entered as it conforms with 37 CFR 1.125(b) and (c). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: the limitation of "an attachment mechanism for attaching the first tube", as recited in line 2 of claim 28, and the limitation of "a means for anchoring a proximal and distal anchor", as recited in lines 2-3 of claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-8, 12, 17-26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 3-4 recite “longitudinal expansion of the first tube is restricted less than radial expansion of the first tube”. It is unclear if the longitudinal expansion of the first tube is more restricted less “than”, wherein longitudinal expansion of the first tube is not restricted and the radial expansion of the first tube is less restricted, or restricted “less than” the radial expansion of the first tube, wherein there is less longitudinal restriction of the first tube compared to its radial restriction. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 12 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kayser (DE 2,028,036 A1) in view of Roth et al. (2007/0088239 A1).
Regarding claim 1, in figures 1-4 Kayser discloses a device for assisting breathing in a subject (underwear 1; the device 1 assists a patient with inhalation and expiration, see para. [0001]), comprising: a first tube (thin rubber tube 7, located at top-most section of the device 1 at the chest region of the user, see fig. 2) comprising a flexible and elastic material that forms a first tube lumen extending from a proximal end of the first tube (the first tube 7, part of a plurality of tubes 7, is made of a flexible and elastic rubber that forms the first tube lumen, see fig. 2, and that allows the first tube 7 to expand longitudinally, see fig. 3 and para. [0004]), wherein longitudinal expansion of the first tube 7 is restricted less than radial expansion of the first tube 7 (the first tube 7 expands longitudinally, where longitudinal expansion is restricted due to the length of the first tube 7 being sized to fit over the chest of the body, and includes non-stretchable fibers 8 that prevent it from expanding radially, see fig. 3 and paras. [0003]-[0004]); and 
Kayser’s first tube 7 appears to have a hoop-shape, see fig. 3, with the first proximal end located near the first air supply port, but lacks a detailed description of the first tube having a closed distal end.
However, in figures 2B and 3B Roth teaches a first tube 250A, among a plurality of tubes 250A-L, with an open proximal end 260A in communication with a compressor 320, see fig. 3B, and a closed distal end (shown on the opposite side of the open proximal end 260A, see fig. 2B) at an opposite side of the first tube 30 (the first tube 250A is supplied a pressurized fluid from the compressor 320 at its open proximal end near end 260A, the pressurized fluid flowing from the open proximal end 260A to the distal end when its inflation valve 326A is opened, see paras. [0034], [0053] and [0063]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kayser’s first tube to have a distal end as taught by Roth to provide individual inflation and deflation control of the first tube, see para. [0063] of Roth.

Regarding claim 3, the modified Kayser device discloses that longitudinal expansion of the first tube is substantially free from restriction (the first tube 7 is made of flexible and elastic rubber that allows it to expand along its length, in the longitudinal direction, see fig. 3 and para. [0004] of Kayser).
Regarding claim 4, the modified Kayser device discloses that longitudinal expansion of the first tube is variably restricted (the first tube 7 is made of flexible and elastic rubber and has a fixed length, the length corresponding to the chest area of the user, that restricts it to only expanding along its length, see fig. 3 and para. [0004] of Kayser).
Regarding claim 5, the modified Kayser device discloses that restriction of radial expansion of the first tube is provided by restrictive fibers (non-stretchable fibers 8, see fig. 3 of Kayser) connected to the flexible and elastic material (non-stretchable fibers 8 are connected to the rubber of the first tube 7 to prevent it from expanding radially, see figs. 2-3 and paras. [0003]-[0004] of Kayser).
Regarding claim 8, the modified Kayser device discloses that a second tube comprising a flexible and elastic material that forms a second tube lumen, wherein the second tube lumen extends from an open proximal end to a closed distal end of the second tube, and wherein longitudinal expansion of the second tube is restricted less than radial expansion of the second tube (Kayser discloses a second tube 7, located on 
The modified Kayser device discloses everything as claimed, including the second tube (see fig. 2 of Kayser), but lacks a detailed description of the connection element comprising a second air supply port in fluid communication with an open proximal end of the second tube lumen and attached to a proximal end of the second tube.
However, in figure 2B Roth teaches that a connection element 310B comprises a second air supply port in fluid communication with an open proximal end 260B of the second tube 250B lumen and attached to the proximal end of the second tube 250B (the first tube 250B is supplied a pressurized fluid from the compressor 320 at its open proximal end near end 260B, the pressurized fluid flowing from the open proximal end 260B to the distal end when its inflation valve 326B is opened, see paras. [0034], [0053] and [0063]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kayser’s first tube to have a distal end as taught by Roth to provide individual inflation and deflation control of the second tube, see para. [0063] of Roth.
Regarding claim 12, the modified Kayser device discloses that at least one of the longitudinal restrictions of the first tube is different than at least one of the longitudinal restrictions of the second tube (the first tube 7 is longitudinally restricted due to its length, the length corresponding to the chest of the user, the second tube 7 is longitudinally restricted due to the second tube 7 having a different length, the second 
	Regarding claim 17, the modified Kayser device discloses that a system comprising: a first and second distension device of claim 1; wherein the first distension device is designated for attachment to the chest of the subject (the first distention device includes the first tube 7 and first air supply port, which are located on the chest of the user, shown near the arms 4 of the device 1, see fig. 2 of Kayser), and wherein the second distension device is designated for attachment to the abdomen of the subject (the second distention device, including the structure as taught by Kayser, includes a second tube 7 located on the abdomen of the user, shown as a second tube 7 located near the bottom 5 of the device 1, see fig. 2 of Kayser).
Regarding claim 18, the modified Kayser device discloses that a controller operably connected to the first and second distension device (a controlled hydraulic system is connected to the first and second distention device to supply a pressurized fluid 12 to the first and second distension device, see para. [0006] of Kayser).
Regarding claim 19, the modified Kayser device discloses a controller (controlled hydraulic system, see para. [0006] of Kayser) to change operation of the first and second distention devices (the controller is connected to the first and second distention devices, the controller using compressed air to inflate the first and second distention devices in a first operation and deflate the first and second distention devices in a second operation, see fig. 4 and para. [0006] of Kayser), but lacks a detailed description of the controller being configured to independently drive the longitudinal expansion of the first and second distension devices.

Regarding claim 20, the modified Kayser device discloses everything as claimed including that the controller is configured to oscillate inflation of one distension device (the controller oscillates inflation of the first distension device, see fig. 4 and para. [0006] of Kayser), but lacks a detailed description of providing a constant inflation to the distension device.
However, in figure 3B Roth teaches that a controller 328 includes a user interface 330 that allows the user to engage a hold input 380 on a selected distension device to keep the distension device at a constant inflation (the user selects a distension device of the distension devices 250 and uses the hold input 380 to keep the selected distension device at a continuous inflation pressure, see para. [0063]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kayser controller to provide a 
The modified Kayser device discloses oscillating the inflation of the one distension device while providing a constant inflation to the other distension device (as the controller is capable of oscillating pressure in one distention device, as taught by Kayser, and providing a constant pressure in a selected distention device, as taught by Roth, the modified Kayser device discloses oscillating the inflation of the one distension device while providing a constant inflation to the other distension device, see para. [0006] of Kayser and para. [0063] of Roth).
Regarding claim 21, the modified Kayser device discloses that the controller is configured to oscillate inflation of one distension device and oscillate inflation of the other distension device, and wherein the oscillations are centered around a different average pressure (the controller oscillates inflation of the first distension device, see fig. 4 and para. [0006] of Kayser, and independently drives the oscillated inflation of the second distention device, which is separate from the first distention device, as taught by Roth, such that the first distention device, sealed off from the second distention device, allows the oscillations to be centered around a different average pressure, the average pressure corresponding to the pressure within its respective distention device, see para. [0058] of Roth).
Regarding claim 22, the modified Kayser device discloses that the controller is configured to oscillate inflation of one distension device and oscillate inflation of the other distension device, and wherein the oscillations are out of sync (the controller oscillates inflation of the first distension device, see fig. 4 and para. [0006] of Kayser, .
Claims 1 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sinderby et al. (2016/0324722 A1) in view of Kayser (DE 2,028,036 A1) and Roth et al. (2007/0088239 A1).
Regarding claim 1, in figures 1-4 Sinderby discloses a device (negative pressure ventilator 100) for assisting breathing in a subject (the device 100 includes a system of tubular bladders 103 adhesively attached to the torso of a patient and includes a pressure controller 420 to inflate the system of tubular bladders 103 to apply a negative pressure to distend the chest of the patient by allowing the torso of the patient to expand within the device 100, see para. [0020] and para. [0026]), comprising: a first tube (first bladder 104 of the system of bladders 103 shown at the top of the device 100) comprising a flexible and elastic material that forms a first tube lumen (the first tube 104 comprises a flexible and semi-elastic material to form a lumen that extends from a proximal end, shown to be located at the upper section of the users back in figure 2, to a distal end, shown to be located at a lower section of the users back in figure 2); and a connection element (pressure control 420) comprising a first air supply port (access port 105; the first tube 104 having its own first air supply port 104, see para. [0028]) in fluid communication with an opening configured in the proximal end of the first tube lumen and attached to a proximal end of the first tube 104 (the connection element 420 
Sinderby’s first tube 104 encircles the torso of the patient appears to have a proximal end end located near the first air supply port 105, see figs. 2 and 4, but lacks a detailed description of the first tube having a closed distal end.
However, in figures 2B and 3B Roth teaches a first tube 250A, among a plurality of tubes 250A-L, with an open proximal end 260A in communication with a compressor 320, see fig. 3B, and a closed distal end (shown on the opposite side of the open proximal end 260A, see fig. 2B) at an opposite side of the first tube 30 (the first tube 250A is supplied a pressurized fluid from the compressor 320 at its open proximal end near end 260A, the pressurized fluid flowing from the open proximal end 260A to the distal end when its inflation valve 326A is opened, see paras. [0034], [0053] and [0063]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sinderby’s first tube to have a distal end as taught by Roth to provide individual inflation and deflation control of the first tube, see para. [0063] of Roth.
The modified Sinderby device discloses that the first tube is expandable in all directions, especially the longitudinal direction (the first tube 104 is pressurized to expand longitudinally to stabilize a tubular enclosure 120 of the device 100 to distend the chest of the user, see para. [0026] lines 1-8 of Sinderby, the longitudinal expansion of the first tube 104 being restricted due to the length of the first tube 104 being sized to 
	However, in figures 1-4 Kayser discloses a device 1 for assisting breathing in a subject (the device 1 assists a patient with inhalation and expiration, see para. [0001]), comprising: a first tube (thin rubber tube 7, located at top-most section of the device 1 at the chest region of the user, see fig. 2) comprising a flexible and elastic material that forms a first tube lumen extending from a proximal end of the first tube (the first tube 7, part of a plurality of tubes 7, is made of a flexible and elastic rubber that forms the first tube lumen, see fig. 2, and that allows the first tube 7 to expand longitudinally, see fig. 3 and para. [0004]), wherein longitudinal expansion of the first tube 7 is restricted less than radial expansion of the first tube 7 (the first tube 7 expands longitudinally, where longitudinal expansion is restricted due to the length of the first tube 7 being sized to fit over the chest of the body, and includes non-stretchable fibers 8 that prevent it from expanding radially, see fig. 3 and paras. [0003]-[0004]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Sinderby first tube with non-stretchable fibers to restrict the first tube from expanding radially as taught by Kayser to limit the first tube from excessively expanding radially inward to prevent an event where the interior space within the device is reduced, the reduction in space inhibiting the device’s ability to apply an effective negative pressure to the torso of the user, see para. [0026] lines 8-15 of Sinderby.
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kayser and Roth et al. as applied to claim 1 above, and further in view of Eischen, Sr. (2006/0189905 A1).
Regarding claim 7, the modified Kayser device discloses everything as claimed, including the distal end of the first tube (the first tube 250A is shown to include the distal end opposite of its open proximal end 260A, see fig. 2B of Roth), but lacks a detailed description of the distal end of the first tube lumen being open, the device further comprising: a second connection element comprising a second air supply port in fluid 
However, in figure 1 Eischen teaches that a distal end of a first bladder is open, the device further comprising: a second connection element comprising a second air supply port in fluid communication with the open distal end of the first tube lumen and attached to the distal end of the first tube. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end of the modified Kayser first tube to be an open distal end with a second air supply port as taught by Eischen to provide additional control of the device by allowing the user to manually adjust the pressure of the first tube, see para. [0038] of Eischen.
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kayser and Roth et al. as applied to claim 17 above, and further in view of Sinderby et al. (2016/0324722 A1).
Regarding claims 23-25, the modified Kayser device discloses a controller (controlled hydraulic system, see para. [0006] of Kayser) to change operation of the first and second distention devices (the controller is connected to the first and second distention devices, the controller using compressed air to inflate the first and second distention devices in a first operation and deflate the first and second distention devices in a second operation, see fig. 4 and para. [0006] of Kayser), but lacks a detailed description of at least one sensor; wherein the controller is configured to change operation of the first and second distension devices based on feedback detected from the at least one sensor, the sensor is configured to detect a signal indicative of at least 
However, in figure 4 Sinderby teaches a sensor 414 and a controller 420, the controller 420 being configured to change operation of the first and second distension devices 108 based on feedback detected from the sensor 414, the sensor 414 being configured to detect a signal indicative of respiratory effort and the change in operation is synchronization (the sensor 414 produces a electromyographic (EMG) signal representative of an inspiratory effort of the patient as feedback to the controller 420 and the controller 420 changes the operation of the device by synchronizing the inflation of the first and second distention devices 108 based on the feedback from the sensor 414, see para. [0035] of Sinderby). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kayser device with a sensor and to have modified the controller to change an operation of the first and second distension devices based on feedback detected from the sensor as taught by Sinderby to allow the first and second distention devices to provide improved therapy by accommodating the respiratory effort of the subject, see para. [0035] of Sinderby.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kayser and Roth et al. as applied to claim 1 above, and further in view of Kazala, Jr. et al. (2009/0299308 A1).
Regarding claim 26, the modified Kayser device discloses everything as claimed, including a rubber skin for attaching the first tube to the surface of the subject (a rubber 
However, in figures 9A-9B Kazala teaches an adhesive 824 for attaching a tube 808 to a surface of the subject (the tube 808 is placed on the surface of the subject such that the adhesive contacts and secures the tube 808 to the surface, see para. [0050]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kayser first tube with an adhesive as taught by Kazala to more securely attach the bladders to the skin of the user, see para. [0050] of Kazala.
Response to Arguments
Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive. 
On page 14 line 17 to page 15 line 3, applicant argues “Accordingly, there is no motivation to modify Kayser to include the closed tube ends of Roth, which has a very different functionality and structure and would render Kayser inoperable for its intended purpose. Functionally, Roth is a device designed to apply a pressure or compressive force (e.g. Roth Abstract, "...a plurality of inflation bladders (250), to apply pressure to the body part..."), not an underpressure or stretching force like Kayser. Structurally, Kayser relies on open ended circular tubes for periodically flowing fluid in and out, not closed end tubes as recited in claim 1 and as shown in Roth's compressive device. Closing the ends of Kayser's tubes would render it inoperable for its intended purpose 
	However, Kayser’s device is designed to assist the patient with inhalation and expiration cycles, see para. [0001] of Kayser, and is operated to cycle pressure within its radial tubes 7 to apply a compressive force to the torso of the patient, see para. [0004] of Kayser. Roth is considered to be within the same field of invention due to Roth’s device being an inflatable device which sequentially and cyclically pressurizes individual bladders 250 to apply a compressive force to a user’s body, see para. [0008] lines 1-12 of Roth. Both Kayser and Roth perform the function of cyclical compression on the user body, by using inflatable components and a pressure generator, for the purpose of applying a compressive force on the body of the user. Roth is relied upon to teach the modification of Kayser’s radial tube to have a distal end, Roth’s distal end being shown to be closed to provide the benefit of allowing for individual inflation and deflation control of the first tube, see para. [0063] of Roth. There appears to be no evidence provided to show that the modified Kayser tubes would be inoperable when providing a cyclic compressive force to the patient. Therefore, the rejection of claim 1 as recited above is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fiorina et al. (2009/0171256 A1) is cited to show torso and leg garment for assisting breathing in a subject. 
Zheng (4,753,226 A) is cited to show a plurality of bladders for assisting breathing in a subject.
Houchen (3,961,626 A) is cited to show a constricted assisted breathing device.
Mendelson (3,043,292 A) is cited to show a constricted assisted breathing device.
Chu (2,869,537 A) is cited to show a vest for assisting breathing in a subject.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785